DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “The braking system of claim 1”.  Claim 1 is directed towards a slack adjuster, not a braking system.  It is unclear what the claim required. The Examiner notes that if “The braking system of claim 1” were changed to --The slack adjuster of claim 1--, claim 22 would then be objected to as being a substantial duplicate of claim 21.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 7-10, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djurson et al (US 1,887,586) in view of Applicant’s Admitted Prior Art (AAPA).  Unrejected alternate limitations have italic formatting.
As per claim 1, Djurson et al discloses a slack adjuster (Title) for a braking system, the slack adjuster comprising: 
an elongated housing member (5) having opposite ends interconnected with a brake piston (Page 4, lines 1-5), the housing member configured to change length in response to activation of the braking system and in response to wear of a brake shoe (Page 1, lines 1-5) coupled with at least one of the brake heads (Page 3, lines 82-103); and 
a hollow control rod (3) and a main rod (5) disposed within the housing member, the hollow control rod held to the housing member by an external yoke trigger (21, Fig. 7) and shaped to allow the main rod to move within and relative to the hollow control rod to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads (Page 1, lines 1-5), wherein the external yoke trigger comprises a pair of clamps (40, 20) configured to grasp the hollow control rod, wherein the pair of clamps are located outside of the housing member (39), and wherein the pair of clamps are clamped in place by a connecting member (20a).  Djurson et al does not disclose brake heads.
The AAPA discloses an elongated housing member (80) having opposite ends interconnected with brake heads (18).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Djurson et al by providing a plurality of brake heads as taught by AAPA in order to provide braking on both sides of the vehicle.
As per claim 5, Djurson et al and AAPA disclose the slack adjuster of claim 1.  Djurson et al further discloses wherein the pair of clamps cooperate to encircle an outer surface of the hollow control rod (40, 20, 3, Fig. 7). 
As per claim 7, Djurson et al and AAPA disclose the slack adjuster of claim 1.  Djurson et al further discloses including a trigger ring (31) encircling a portion of the hollow control rod and cooperating with the external yoke trigger to secure the hollow control rod within the housing member. 
As per claim 8, Djurson et al and AAPA disclose the slack adjuster of claim 1.  The AAPA discloses wherein the hollow control rod and the main rod change the length of the housing member to receive the brake shoe having a thickness of two inches ([0031]).  It would have been an obvious matter of design choice to make the brake assembly 5% larger in order to increase the braking force, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 9, Djurson et al and AAPA disclose the slack adjuster of claim 1.  Djurson et al further discloses wherein the hollow control rod and the main rod couples ends of force transfer members (f, g) pivotally connected to brake beam struts (h) of the braking system. 
As per claim 10, Djurson et al discloses a braking system (Fig. 8) comprising: 
a brake beam (c, i, h) each including a compression beam (c), a tension beam (i), and a strut (h) secured between the compression beam and tension beam; 
a brake piston (Page 4, lines 1-5) attached to opposing terminal ends of each of the brake beams, each of the brake heads carrying a brake shoe (Page 1, lines 1-5) positioned for engagement with a vehicle wheel during a brake application; 
force transfer members (f, g) pivotally connected to the struts of the brake beams; 
a rod (b) and a brake cylinder (a) interconnecting one end of the force transfer members; and 
a slack adjuster (d) interconnecting a second end of the force transfer members, the slack adjuster including an elongated housing member (5) having opposite ends coupled with the force transfer members, the slack adjuster also including a hollow control rod (3) and a main rod (2) disposed within the housing member configured to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads (Page 3, lines 82-103), the hollow control rod held to the housing member by an external yoke trigger (21, Fig. 7) comprising a pair of clamps (40, 20) configured to grasp the hollow control rod, wherein the pair of clamps are located outside of the housing member (40, 20), and wherein the pair of clamps are clamped in place by a connecting member (20a).  Djurson et al does not disclose a plurality of brake beams or brake heads.
The AAPA discloses a braking system (Fig. 1) comprising: 
brake beams (12) each including a compression beam (14), a tension beam (16), and a strut (26) secured between the compression beam and tension beam; 
brake heads (18) attached to opposing terminal ends of each of the brake beams, each of the brake heads carrying a brake shoe (22) positioned for engagement with a vehicle wheel during a brake application; 
force transfer members (44, 46) pivotally connected to the struts of the brake beams; 
a rod (27) and a brake cylinder (29) interconnecting one end of the force transfer members.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Djurson et al by providing a plurality of brake beam assemblies and brake heads as taught by AAPA in order to provide braking on both sides of the vehicle.
	As per claim 14, Djurson et al and AAPA disclose the braking system of claim 10.  Djurson et al further discloses wherein the hollow control rod is shaped to allow the main rod to move within and relative to the hollow control rod (3). 
As per claim 16, Djurson et al and AAPA disclose the braking system of claim 10.  Djurson et al further discloses including a trigger ring (31) encircling a portion of the hollow control rod and cooperating with the external yoke trigger to secure the hollow control rod within the slack adjuster. 
As per claim 17, Djurson et al discloses a method (Abstract) comprising: 
coupling a slack adjuster (Title) with force transfer members (f, g) of a braking system (Fig. 8) that also includes a brake beam (c, i, h) with a brake piston (Page 4, lines 1-5) coupled with the force transfer members, the slack adjuster including an elongated housing member (5) having opposite ends coupled with the force transfer members, the slack adjuster also including at least one of 
(a) a dual spring and canister assembly disposed within the housing member or 
(b) a hollow control rod (3) and a main rod (2) disposed within the housing member, the hollow control rod held to the housing member by an external yoke trigger (21, Fig. 7) comprising a pair of clamps (40, 20) configured to grasp the hollow control rod; and 
changing a length of the slack adjuster in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads (Page 3, lines 82-103), wherein the length of the slack adjuster is changed by the main rod moving within the hollow control rod (Page 3, lines 82-103); and 
clamping the pair of clamps in place by a connecting member (20a).  Djurson et al does not disclose a plurality of brake beams or brake heads.
The AAPA discloses a braking system (Fig. 1) that also includes brake beams (12) with brake heads (18).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Djurson et al by providing a plurality of brake beam assemblies and brake heads as taught by AAPA in order to provide braking on both sides of the vehicle.
Allowable Subject Matter
6.	Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Regarding the prior art rejection, the applicant argues that:
“As such, reference numeral 20 is a nut (not a clamp), and reference numeral 40 is a driven clutch member (not a clamp). The nut 20 and the driven clamp 40 are not paired together, nor clamped in place, in general, or by the sleeve 20a. See id at Figure 6, for example” (Page 5).

Djurson et al discloses “wherein the pair of clamps (40, 20) are located outside of the housing member (39), and wherein the pair of clamps (40, 20) are clamped in place by a connecting member (20a)”.  The clutch member (40) and nut (20) meet the definition of “clamp” required by the claims.  The prior art is not required to use the same terminology as the claimed invention.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/           Examiner, Art Unit 3657